DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/19/2020 is acknowledged. Claims 1, 12, 15, 23 and 24 are amended. Claims 1-9, 12-16 and 23-26 are pending.

Objections/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objections to claims 1, 12, 15, 23 and 24 for minor informalities, set forth at pages 4-5 of the Office action mailed 10/27/2020 are withdrawn in response to Applicant’s amendment of the claims as suggested by the examiner.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 12-14 and 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is 


Claim Rejections - 35 USC § 112(a)
The rejection of claims 24-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for new matter is withdrawn in response to Applicant’s amendment. Specifically, Applicant has deleted the recitation of the “T/H ratio”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marianne Fuierer on 01/29/2021.
The application has been amended as follows: 
In line 8 of claim 1, please italicize Streptococcus pyogenes.
Streptococcus pyogenes.
In lines 8-9 of claim 15, please italicize Streptococcus pyogenes.
In line 10 of claim 23, please italicize Streptococcus pyogenes.
Please amend line 7 of claim 24 as follows:
“Streptococcus pyogenes (serotype M49) Endoglycosidase-S2 (Endo-S2) Asp184 mutant enzyme selected from the group consisting of D184M (SEQ ID NO: 7)”

The underlined portion should be inserted between “Asp184” and “M (SEQ ID NO: 7)”. 

EXAMINER’S COMMENT
	The serotype of Streptococcus pyogenes is indicated parenthetically in the claims: “(serotype M49)”.
As was noted at pages 2-3 of the Office action mailed 10/27/2020, Applicant filed a declaration under 37 CFR 1.132 in order to “provide support for new claims 24 to 26” (see p. 3, point 6 of the declaration). The declaration under 37 CFR 1.132 filed 09/18/2020 also clearly demonstrates that the Endoglycosidase S2 mutants set forth in SEQ ID NOs: 2-4, 6-9, 16 and 17 have comparatively greater transglycosylation efficiency than wild-type. Specifically, at pages 4-5 of the declaration, Applicant presents Table 3, which takes the results from the “Specific hydrolysis activity” column of Table 1 (p. 47 of the original specification) and the “Specific transglycosylation activity” column of Table 2, to present two new columns, namely the transglycosylation/ hydrolysis (T/H) ratio and the Relative efficiency. To illustrate, the T/H ratio is computed by taking the transglycosylation activity and dividing it by the hydrolysis activity, thus, for wild-type, the result is 0.153, and for the D184A mutant, the result is 1.364. The relative 

Conclusion
Claims 1-9, 12-16 and 23-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649